DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on October 20, 2021 have been received and entered. Claims 1, 3, 5 and 52 have been amended, while claims 4, 6-7, 9-51, 53-55 and 58 have been canceled. Claims 29-63 are newly added. 
Claims 1-3, 5, 8, 52, 56-57, 59-62 and 63 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claim 1-8, 13-22, 51-55 (group I) in the reply filed on August 28, 2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of an SRC inhibitor as agent ass recited in claim 4 and an NOTCH inhibitor as agent in claim 8 was also acknowledged.  Upon further consideration, election of species requirement between different species were withdrawn. It is noted that claim 40 was inadvertently included in group I instead of group III.  Claims 1-6, 8, 13-22, 52-55 read on elected species. 
Priority
This application is a 371 of PCT/IL2015/050785 filed on 07/30/2015 that claims priority from US provisional application 62/167,469 filed on 05/28/2015 that claims priority from US provisional 62/030,792 filed on 07/30/2014. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-3, 5, 8, 52, 56-57, 59-62 and 63 are under consideration. 

Withdrawn -Claim Rejections - 35 USC § 102
1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murayama et al., (Stem Cell Reports, 4,  103-113, 12/31/2014).  In view of Applicant’s amendments to the claims introducing the limitation of medium composition containing “ a Tankyrase inhibitor” that is not disclosed by the references, therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

Withdrawn -Claim Rejections - 35 USC § 103
Claims 1, 5, 8, 52, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS), Murayama et al. (Stem Cell Reports, 4,  103-113, 12/31/2014), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS). In view of Applicant’s amendments to the claims introducing the limitation of medium composition containing “ a Tankyrase inhibitor” that was not previously considered, therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1, 2-3  are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS), Murayama et al. (Stem Cell Reports, 4,  103-113, 12/31/2014), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), Huang et al (Cell Research (2009) 19:1127-1138, IDS) as applied to claims 1 above, and further in view of Rajendran et al ( J. Biol. Chem. 288, 24351–24362, July 11, 2013)/ Dutta et al (Stem Cells 29, 2010 618–628). The rejection is withdrawn for the reasons discussed supra. 
Claims 1-3, 5, 8, 52, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al (Nature, 2013;504(7479):282-6, IDS), Murayama et al. (Stem Cell Reports, 4,  103-113, 12/31/2014), Shimizu et al (Stem Cells, 2012, 30, 1394-1404).   The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS)/Gafni et al (Nature, 2013;504(7479):282-6, IDS), Murayama et al. (Stem Cell Reports, 4,  103-113, 12/31/2014)as applied to claim 1 above and further in view of  Condie et al (US20060194315, dated 8/31/2006). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103 – necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 52, 56, 59, 61, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS) as evidenced by Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013; 4: 2403, 1-11, IDS), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS).
The instant specification describes IWR1 or XAV939 as a Tankyrase inhibitor (see para. 312 of the published application). 
With respect to claims 1, 52 , Hanna et al teach culturing a human PSC cell in a serum free medium containing combination of the ERK1/2 inhibitor PD0325901 (PD), the GSK3 inhibitor CHIR99021 (CH), and LIF, an STAT3 activator (abbreviated PD/CH/LIF), to produce colonies with naïve mESC-like morphology appeared that could be maintained in media with DOXand PD/CH/LIF that remained karyotypically normal after extended passaging of over 50 passages  (see page 9223, col. 1, para. 2). It is further disclosed that the media may contain BMP4 (10 ng/mL and recombinant human TGFβ (500 ng/mL). (see page 9227, col. 2, last para) (limitation of claims 5 and 61). 
It is further disclosed that naïve hiPSC lines tested no XIST cloud (see figure 3D). Hanna further determine the methylation of XIST promoter in native and prime cells (see fig. S3).   It is further disclosed that enhancement of the naïve core transcriptional circuitry by shielding Activin/Nodal signaling, FGF4-receptor autophosphorylation and p38 signaling inhibition is likely to stabilize naïve pluripotency (see page 9227, col. 1, para. 2). Hanna teaches the culture of naive human PSCs, which are XaXa, in a medium comprising BMP4 because BMP4 had been shown to support the pluripotency of mES cells, which are also naive (Hanna, page 9224, col. 2, parag. 2, lines 27-30). BMP4 supported naive iPSCs pluripotency (Hanna, page 9223, col. 2, parag, 2, lines 11-13). As evidenced by Gafni who teaches that EFTS is located primarily in the 

Regarding claim 56, Hanna et al culturing cells in the medium further comprising of Rho kinase (ROCK) inhibitor (see figure 2B). It is further disclosed that hESCs share a flattened morphology, intolerance to passaging as single cells, dependence on TGFβ/Activin signaling, inactivation of the X chromosome in most female cell lines isolated (see page 9222, col. 2, para. 1). Hanna et al differ from claimed invention by not explicitly disclosing the use of (i) an IWR1 or XAV939 (claim 1, 59), (ii) an SRC inhibitor (claim 8) and (iii) a P38 inhibitor.
However, before the effective filing date of instant application, Kim et al teach dual administration of CHIR and IWR1 (‘CHIR/IWR1) allowed long-term maintenance of undifferentiated EpiSCs or human ES cells without exogenous growth factors or cytokines (page 3, col. 1). Kim further investigated whether CHIR/IWR-1 maintains human ESC self-renewal through a mechanism similar to that in mouse EpiSCs. It is disclosed that IWR-1 treatment significantly increased the amounts of both Axin1 and Axin2 in human ESCs. CHIR induced the expression of Axin2, but not Axin1, and combined use of CHIR with IWR-1 further increased Axin2 protein level (Fig. 5g), an outcome similar to what we observed in mouse EpiSCs (see page 7, col. 2, para. 1 and 2). Kim concludes that results suggest that human ESC self-renewal and mouse EpiSC self-renewal are supported by a similar mechanism: an increased level of cytoplasmic -catenin and the prevention of -catenin–TCF interaction (see page 7, col. 2, para. 3).
The combination of references differs from claimed invention by not disclosing medium containing an SRC inhibitor (claim 8) and (iii) a P38 inhibitor 
Before effective filing date of instant invention, Shimizu et al teach dual inhibition of Src by l uM of Src inhibitor CGP77675 and GSK3 retains the pluripotency and self-renewal of mESCs in vitro and is instrumental in efficiently deriving mESCs from preimplantation mouse embryos (see abstract).  It is further disclosed that inhibitors of these kinases suppress the differentiation of pluripotent ESCs and maintain their self-renewal, and form characteristic compact colonies when cultured under 2i conditions on standard culture plastics (see page 1399, 
Huang et al teach a method comprising incubating human PSC in culture medium containing JNK inhibitor SP600125 or p38 inhibitor SB203580 (1 μM) or two ERK inhibitors, PD98059 (10 μM) and U0126 (10 μM) that significantly improves iPS cell generation efficiency (see figure 6). 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Hanna by further including an IWR1, p38 inhibitor and/or Src inhibitor, as disclosed by Kim, Shimizu and Huang et al, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant application explicitly reported use of IWR1, Src inhibitor and P38 inhibitor pathways indeed significantly improves iPS cell generation. Absent evidence of any unexpected results, one of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would optimize the culture medium that enhance naïve core transcriptional circuitry or maintains pluripotency. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Therefore, given that different factors/inhibitors were commercially available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been prima facie obvious for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from there having been taught in the prior art.  Further, patentable distinction is not evident between the claimed cultures and those taught by Hanna, Kim, Shimizu and Huang as suggested in art before the effective filing date. One of ordinary skill in the art would have had reasonable expectation of success in incorporating IWR1, Src inhibitor, and/or p38i in the medium disclosed by Hanna because prior art successfully used these agents in expanding and/or maintaining pluripotency of human PSC.  The limitation of KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS) as evidenced by Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013; 4: 2403), Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS).as applied to claims 1 above, and further in view of Rajendran et al ( J. Biol. Chem. 288, 24351–24362, July 11, 2013)/ Dutta et al (Stem Cells 29, 2010 618–628).
The combined teaching of Hanna, Gafani, Kim, Shimizu, and Huang have been discussed above and relied in same manner here. The combination of references differs from claimed invention by not explicitly disclosing use of medium containing a PKC inhibitor. 
However, before the effective filing date of instant application, Rajendran/Dutta teaches that inhibition of PKC signaling by a selective PKC inhibitor, 3-[1-[3-(dimethylamino)-propyl]-5-methoxy-1H-indol-3-yl]-4-(1H-indol-3-yl)-1H-pyrrole-2, 5-dione(Gö6983 as PKCi) is sufficient to maintain, derive, and propagate pluripotent mESCs (see page 24351, col. 2, para. 2 and abstract and page 620, col. 1, last para). 
  In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Hanna, Kim, Shimizu, and Huang by further including PKC inhibit as disclosed by Dutta/Rajendran et al, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant t Absent evidence of any unexpected results, one of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would optimize the culture medium that maintains pluripotency. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Further, patentable distinction is not evident between the claimed cultures and those taught by Hanna, Kim, Shimizu, Huang and Dutta/ Rajendran as suggested in art before the effective filing date. Therefore, given that different factors/inhibitors were commercially available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been a matter of design choice for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating small molecule IWR1, Src inhibitor, and/or PKC inhibitor in the medium disclosed by Hanna because prior art successfully used these agents in maintaining pluripotency of PSC.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-3, 5, 8, 52, 56, 59-62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013 ; 4: 2403), Shimizu et al (Stem Cells, 2012, 30, 1394-1404).
It is noted that 102(b)(1) (A) exception does not apply as no evidence of involvement of Gafni and multiple different authors.
The instant specification describes IWR1 or XAV939 as a Tankyrase inhibitor (see para. 312 of the published application). 
With respect to Claim 1-3, 8, 52, 56 and 60, Gafni et al a NHSM serum free medium comprising LIF (STAT3 activator), TGFβ1, FGF2 ERK1/2i (PD0325901 1 μM), GSK3βi 
Regarding claim 61, Gafni et al teach that the media may further include TGF beta1 (see figure 1b).
Gafni et al differs from claimed subject by not explicitly disclosing presence of an IWR1 and/or SRC inhibitor in the culture medium. 
However, before the effective filing date of instant application, Kim et al teach dual administration of CHIR and IWR1 (‘CHIR/IWR1) allowed long-term maintenance of undifferentiated EpiSCs  or human ES cells without exogenous growth factors or cytokines (page 3, col. 1). Kim further investigated whether CHIR/IWR-1 maintains human ESC self-renewal through a mechanism similar to that in mouse EpiSCs. It is disclosed that IWR-1 treatment significantly increased the amounts of both Axin1 and Axin2 in human ESCs. CHIR induced the expression of Axin2, but not Axin1, and combined use of CHIR with IWR-1 further increased Axin2 protein level (Fig. 5g), an outcome similar to what we observed in mouse EpiSCs (see page 7, col. 2, para. 1 and 2). Kim concludes that results suggest that human ESC self-renewal and mouse EpiSC self-renewal are supported by a similar mechanism: an increased level of cytoplasmic -catenin and the prevention of -catenin–TCF interaction (see page 7, col. 2, para. 3). The combination of reference differs from claimed invention by not explicitly disclosing SRC inhibitor in the culture medium.
However, before effective filing date of instant invention, Shimizu et al teach dual inhibition of Src by l uM of Src inhibitor CGP77675and GSK3 retains the pluripotency and self-renewal of mESCs in vitro and is instrumental in efficiently deriving mESCs from preimplantation mouse embryos (see abstract). It is further disclosed that inhibitors of these 
  In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Gafini by further including an IWR1 and/or Src inhibitor as disclosed by Kim and Shimizu et al respectively, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant application explicitly reported inhibition of the Src and use of IWR1 indeed efficiently maintained PSC in undifferentiated state.t Absent evidence of any unexpected results, one of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would optimize the culture medium that maintains pluripotency. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955). Further, patentable distinction is not evident between the claimed cultures and those taught by Gafini, Kim and Shimizu as suggested in art before the effective filing date. Therefore, given that different factors/inhibitors were commercially available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been a matter of choice for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. The limitation of claim 52 would be implicit because it is expected that the medium would be capable of maintaining PSC in a naïve state for at least 5 passages (see Gafni).  In the instant case the idea of combining them flows logically from their having been taught in the prior art.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating IWP2  and/or Src inhibitor in the medium disclosed by Gafni because prior art successfully used these agents in maintaining pluripotency of human PSC. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (PNAS, 2010, Vol, 107, pp, 9222-9227, IDS)/Gafni et al (Nature, 2013;504(7479):282-6, IDS), Kim et al (Nat Commun. 2013 ; 4: 2403),  Shimizu et al (Stem Cells, 2012, 30, 1394-1404), and Huang et al (Cell Research (2009) 19:1127-1138, IDS) as applied to claim 1 above and further in view of  Condie et al (US20060194315, dated 8/31/2006).
The combined teaching of Hanna/ Gafni, Kim Shimizu and Huang have been discussed above and relied in same manner here. Briefly, Hanna et al? teach culturing a human PSC cell in a serum free medium containing combination of the ERK1/2 inhibitor PD0325901 (PD), the GSK3 inhibitor CHIR99021 (CH), and LIF, an STAT3 activator (abbreviated PD/CH/LIF), to produce colonies with naïve mESC-like morphology appeared that could be maintained in media with DOXand PD/CH/LIF that remained karyotypically normal after extended passaging of over 50 passages (see page 9223, col. 1, para. 2). Likewise, Gafni et al a NHSM serum free medium comprising LIF (STAT3 activator), TGFβ1, FGF2 ERK1/2i (PD0325901 1 μM), GSK3βi (CHIR99021 3 μM), p38i (SB203580 10 μM).  
The combination of references differs from claimed invention by not explicitly disclosing use of medium containing a Notch inhibitor. 
Before the effective filing date of instant application, Condie et al teach stabilizing human pluripotent cells by incorporating notch inhibitor in the culture medium (see claims 36-38 and 46, 51 in ‘315). 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to maintain pluripotency of human pluripotent stem cell would modify to optimize the culture medium of Hanna/ Gafni, Kim by further including notch inhibitor as disclosed by Condie et al, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art before the effective filing date of instant application explicitly reported notch inhibition and inhibition of gamma-secretase nu DAPT decreases spontaneous differentiation of HESCs and stabilizes cells in an undifferentiated state (see t In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Further, patentable distinction is not evident between the claimed cultures and those taught by Hanna/ Gafni, Kim and Condie as suggested in art before the effective filing date. Therefore, given that different factors/inhibitors were commercially available and were routinely used in different combination for maintaining the pluripotency of PS cells, it would have been a matter of design choice for one of ordinary skill in the art to combine different agents/factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating small molecule IWR1, notch inhibitor such as DAPT in the medium disclosed by Hanna/Gfani because prior art successfully used these agents in maintaining pluripotency of PSC.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
On pages 5-10 of the applicant’s argument, applicant argument all rely on newly introduced limitation of culture medium containing “Tankyrase inhibitor such as IWR1” that was previously not required and therefore pending claims require new rejection that is necessitated by amendments and presented above. The combination of newly cited references teaches culture conditions to maintain the cells in naive state. 
Claim objection
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 

Conclusion
No claimed allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632